Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 10 April 1792
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States



Gentlemen,
Treasury Department April 10th. 1792

I am induced by circumstances which have come within my knowledge to inform you, that the operation suggested in my letter of the 19th ultimo continues to be desirable in relation to those, who have payments to make at the Custom house in the course of the current Month. You will consider it as it concerns the convenience of the Bank of the United States.
I have the honor to be, with   great consideration   Gentlemen, Your most obedt Servt
Alexander Hamilton
The President, Directors & Co ofthe Bank of the United States
